Curia.

We consider this case as coming directly within the principles laid down in the case of Richardson & al. vs. The Maine Fire and Marine Insurance Company.(1)
*151The offer to abandon was not founded on any loss, technical or absolute. There was no application of hostile force, to prevent the sailing of the ship ; and, although her sailing would have been attended with imminent risk, yet, if that risk would authorize an abandonment, the fear of capture would become a peril insured against, contrary to the decision before referred to. This is certainly a very strong case ; but we cannot make new and nice distinctions. AH the cases relied upon by the plaintiff’s counsel were considered b) the Court, when they established the principle, that fear of a peril however well grounded, will not justify an abandonment.†

Judgment according to the verdict.


 6 Mass. Rep. 102.


 Sed queere, et vide Oliver vs. The Union Insurance Company, 3 Wheat. 133. — Saltus vs. The United States Insurance Company, 15 Johns. 526. — Smith vs. Universa. Insurance Company, 6 Wheat. 186, and note to Shapley vs. Tappan, 9 Mass. Rep. 27.